EXHIBIT 10.31

 

AMENDMENT NO. 2

 

AMENDMENT NO. 2 (this “Amendment”), dated as of February 5, 2009, to that
certain CREDIT AGREEMENT, dated as of June 16, 2006, among JACOBS ENTERTAINMENT,
INC., a Delaware corporation (“Borrower”), the Lenders from time to time party
thereto, CREDIT SUISSE SECURITIES (USA) LLC and CIBC WORLD MARKETS CORP., as
Joint Lead Arrangers and Joint Bookrunners, CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as issuing bank, collateral agent and administrative agent (in such
capacity, the “Administrative Agent”), CIBC WORLD MARKETS CORP., as syndication
agent, CIT LENDING SERVICES CORPORATION, as co-documentation agent, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as co-documentation agent and swingline lender
(as amended, supplemented or otherwise modified up to the date hereof, the
“Credit Agreement;” capitalized terms used herein without definition herein
having the meanings assigned thereto therein).

 

W I T N E S S E T H :

 

WHEREAS, Borrower desires to make certain amendments to the Credit Agreement,
subject to the terms and conditions below;

 

WHEREAS, pursuant to Section 10.02 of the Credit Agreement the Required Lenders
desire to enter into this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 


SECTION ONE - AMENDMENT.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET
FORTH IN SECTION TWO HEREOF:


 

(A)           SECTION 1.01 OF THE CREDIT AGREEMENT IS AMENDED BY DELETING THE
DEFINITION OF “APPLICABLE MARGIN” CONTAINED THEREIN IN ITS ENTIRETY AND
REPLACING IT WITH THE FOLLOWING NEW DEFINITION:

 

““Applicable Margin” shall mean, for any day, with respect to any Tranche B
Loan, 2.75% in the case of Eurodollar Loans and 1.75% in the case of ABR Loans
and, with respect to any Revolving Loan, the applicable percentage set forth
below under the appropriate caption based upon the Total Leverage Ratio as of
the most recent determination date:

 

--------------------------------------------------------------------------------


 

Total

 

Revolving Loans

 

Leverage Ratio

 

LIBOR

 

ABR

 

 

 

 

 

 

 

Level I

 

 

 

 

 

> 5.50x

 

3.25

%

2.25

%

 

 

 

 

 

 

Level II

 

 

 

 

 

5.00x > but < 5.50x

 

3.00

%

2.00

%

 

 

 

 

 

 

Level III

 

 

 

 

 

4.50x > but < 5.00x

 

2.75

%

1.75

%

 

 

 

 

 

 

Level IV

 

 

 

 

 

< 4.50x

 

2.50

%

1.50

%

 

Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio shall be effective with respect to all Revolving Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(d), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change.  Notwithstanding the
foregoing, the Total Leverage Ratio shall be deemed to be in Level III from the
Closing Date to the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.01(b) and
Section 5.01(d) for the fiscal period ended after the Closing Date and shall be
deemed to be in Level I (i) at any time during which Borrower has failed to
deliver the financial statements and certificates required by Section 5.01(a) or
(b) and Section 5.01(d), respectively, and (ii) at any time during the existence
of an Event of Default.”

 

(b)           The definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is amended by (x) deleting the word “and” at the end of clause
(i) and (y) inserting the following as a new clause (k):  “(k) Borrower’s costs
and expenses, in an aggregate amount not to exceed $1,450,000, directly related
to lobbying activity for and the promotion of passage of Amendment 50 to the
constitution of the State of Colorado; and”.

 

(c)           Section 1.01 of the Credit Agreement is amended by inserting the
following new defined terms in alphabetical order:

 

“Amendment No. 2” shall mean Amendment No. 2, dated as of February 5, 2009, to
the Agreement, among the Borrower, the Administrative Agent and the Lenders
party thereto.

 

(d)           Section 6.10(b) of the Credit Agreement is amended in its entirety
to read as follows:

 

“(b)         Maximum Senior Secured Leverage Ratio.  Permit the Senior Secured
Leverage Ratio, at the last day of any Test Period during any period set forth
in the table below, to exceed the ratio set forth opposite such period in the
table below:

 

2

--------------------------------------------------------------------------------


 

Test Period

 

Senior
Leverage Ratio

 

July 1, 2006 - December 31, 2006

 

1.50 to 1.0

 

January 1, 2007 - June 30, 2007

 

1.75 to 1.0

 

July 1, 2007 - December 31, 2007

 

1.50 to 1.0

 

January 1, 2008 - September 30, 2008

 

1.25 to 1.0

 

October 1, 2008 - December 31, 2009

 

1.40 to 1.0

 

January 1, 2010 and thereafter

 

1.25 to 1.0”

 

 


SECTION TWO - AMENDMENT FEE.  IN CONSIDERATION OF THE AGREEMENTS OF THE REQUIRED
LENDERS CONTAINED IN THIS AGREEMENT, BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT ON FEBRUARY 5, 2009, FOR THE ACCOUNT OF EACH LENDER THAT
DELIVERS AN EXECUTED COUNTERPART OF THIS AMENDMENT PRIOR TO 1:00 P.M., NEW YORK
CITY TIME, ON FEBRUARY 4, 2009, AN AMENDMENT FEE (THE “AMENDMENT FEE”) EQUAL TO
25 BASIS POINTS (I.E., 0.25%) ON THE AGGREGATE AMOUNT OF THE REVOLVING
COMMITMENT AND OUTSTANDING TRANCHE B LOANS OF SUCH LENDER.


 


SECTION THREE - CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME
EFFECTIVE WHEN, AND ONLY WHEN (A) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(I) COUNTERPARTS OF THIS AMENDMENT THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF BORROWER AND THE REQUIRED LENDERS AND (II) THE AMENDMENT FEE,
(B) THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4 HEREOF ARE TRUE
AND CORRECT AND (C) ALL FEES AND EXPENSES REQUIRED TO BE PAID OR REIMBURSED BY
BORROWER PURSUANT HERETO OR TO THE CREDIT AGREEMENT OR OTHERWISE, INCLUDING ALL
INVOICED FEES AND EXPENSES OF COUNSEL TO THE AGENTS, SHALL HAVE BEEN PAID OR
REIMBURSED, AS APPLICABLE.


 


SECTION FOUR - REPRESENTATIONS AND WARRANTIES; COVENANTS.  IN ORDER TO INDUCE
THE REQUIRED LENDERS TO ENTER INTO THIS AMENDMENT, BORROWER REPRESENTS AND
WARRANTS TO EACH OF THE LENDERS AND THE AGENTS THAT AFTER GIVING EFFECT TO THIS
AMENDMENT, (X) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
UNDER THE CREDIT AGREEMENT; AND (Y) THE REPRESENTATIONS AND WARRANTIES MADE BY
BORROWER IN THE CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(EXCEPT THAT ANY REPRESENTATION OR WARRANTY THAT IS QUALIFIED AS TO
“MATERIALITY” OR “MATERIAL ADVERSE EFFECT” IS TRUE AND CORRECT IN ALL RESPECTS)
ON AND AS OF THE DATE HEREOF WITH THE SAME EFFECT AS IF MADE ON AND AS OF THE
DATE HEREOF (OR, IF ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO
HAVE BEEN MADE AS OF A SPECIFIC DATE, AS OF SUCH SPECIFIC DATE).


 


SECTION FIVE - REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT. ON AND AFTER THE
EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS
AGREEMENT,” “HEREUNDER,” “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE
CREDIT AGREEMENT SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT, AS
AMENDED BY THIS AMENDMENT.  THE CREDIT AGREEMENT AS SPECIFICALLY AMENDED BY THIS
AMENDMENT IS AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND IS HEREBY IN
ALL RESPECTS RATIFIED AND CONFIRMED.  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS AN

 

3

--------------------------------------------------------------------------------


 


AMENDMENT OR WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY LENDER OR ANY AGENT
UNDER THE CREDIT AGREEMENT, NOR CONSTITUTE AN AMENDMENT OR WAIVER OF ANY
PROVISION OF THE CREDIT AGREEMENT.  THIS AMENDMENT SHALL CONSTITUTE A LOAN
DOCUMENT FOR ALL PURPOSES.


 


SECTION SIX - COSTS, EXPENSES AND TAXES.  BORROWER AGREES TO PAY ALL REASONABLE
COSTS AND EXPENSES OF THE AGENTS IN CONNECTION WITH THE PREPARATION, EXECUTION
AND DELIVERY OF THIS AMENDMENT (INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES AND EXPENSES OF CAHILL GORDON & REINDEL LLP), IF ANY, IN ACCORDANCE WITH
THE TERMS OF SECTION 10.03 OF THE CREDIT AGREEMENT.


 


SECTION SEVEN - EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT COUNTERPARTS) EACH OF
WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE A SINGLE AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS AMENDMENT BY FACSIMILE OR “.PDF” FILE SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


 


SECTION EIGHT - GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

 

JACOBS ENTERTAINMENT, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ Stephen R. Roark

 

 

Name: Stephen R. Roark

 

 

Title: President

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS

 

BRANCH,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Rianka Mohan

 

 

Name: Rianka Mohan

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Vice President

 

--------------------------------------------------------------------------------